Citation Nr: 1137827	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the undersigned granted a request to hold the file open for 60 days to submit additional evidence.  In June 2011, the Veteran submitted additional evidence.  While the Veteran did not include a waiver of initial consideration of that evidence by the agency of original jurisdiction along with the evidence, the Board is awarding the benefit sought, and thus the Veteran has not been prejudiced by the Board considering this evidence in the first instance.


FINDINGS OF FACT

1.  The Veteran served during a period of war for 90 days or more. 

2.  The Veteran was awarded Supplemental Security Income benefits since 2008; as such, he is considered disabled as determined by the Commissioner of Social Security. 


CONCLUSION OF LAW

The criteria are met for a permanent and total disability rating for nonservice- connected disability pension purposes.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a)(3), 3.102, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Governing Laws and Regulations for Pension

VA law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: 

(1) served in the active military, naval or air service for ninety (90) days or more during a period of war; 

(2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and 

(3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23. 

38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2011); 38 C.F.R. § 3.3(a)(3) (2011). 

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

There are various alternative bases on which permanent and total disability for pension purposes may be established.  Total and permanent disability may be determined on the basis of the objective "average person" test, the subjective "unemployability" test, or on a subjective extra-schedular basis.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  In addition, a person is considered to be permanently and totally disabled if such person is disabled as determined by the Commissioner of Social Security, or if he is a patient in a nursing home for long-term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  Finally, permanent and total disability will also be presumed for a Veteran who is age 65 or older.  38 U.S.C.A. § 1513(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2). 

The Veteran contends, in essence, that his nonservice-connected seizure disorder, hypertension, and bilateral leg and foot pain preclude substantially gainful employment.  Therefore, on this basis, he believes he is entitled to pension benefits.  The Veteran is 62 years old.  He has completed high school and two years of college.  He contends he last worked in May 2008, when he had to quit his job because he was physically unable to continue the job due to the disabilities listed above.  

The Veteran meets the initial threshold requirement for pension in that he served for over 90 days during a period of war from January 1971 to January 1973.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.2(f), 3.3(a)(3).  In addition, it appears that the Veteran's sole income is the Supplemental Security Income.  Based on the amount awarded, as shown in the May 2009 letter from Social Security, it would appear that he meets the annual income and net worth requirements, as the amount awarded, when added over one year, is below the poverty level.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.274.  The Board notes, however, that evidence would be required to make a conclusive determination as to whether the Veteran exceeds the income level for the award of pension. 

The crux of the RO's denial of the Veteran's pension claim was not based on income or wartime service, but rather was based on medical evidence of record failing to demonstrate permanent and total disability.  The RO determined the Veteran's combined nonservice-connected disability rating was only 40 percent under 38 C.F.R. § 4.25. 

Initially, the Social Security Administration denied the Veteran's claim for benefits for the same reason as VA-that the Veteran's disabilities were not severe enough to prevent him from working.  However, subsequently, the Veteran was awarded Supplemental Security Income (SSI) benefits as of 2008.  The Veteran submitted a copy of the award letter after the April 2011 hearing before the undersigned.  The exact nature of any disability or disabilities that the Social Security Administration (SSA) recognized in order to award the SSI benefits is unclear, as the award letter was silent on this issue.  

According to the applicable VA law and regulation, for purposes of nonservice-connected disability pension, a person can also be considered to be permanently and totally disabled if such person is disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner.  See 38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  In other words, for purposes of entitlement to VA pension benefits, a determination of disability from the SSA would obviate the need for the Veteran to establish permanent and total disability by other means. 

In this vein, SSI benefits can be awarded in certain circumstances based on the presence of disability, which the Board finds is the likely situation in the Veteran's case.  See 20 C.F.R. § 416.202 (2011) (explaining the bases of eligibility for SSI as age 65 or older; blindness; or disability).  VA Adjudication and Procedures Manual indicates that a rating determination of permanent and total disability is not required to establish eligibility for pension when a claimant is disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner, such as SSI or Social Security Disability Income (SSDI).  See M21-1MR, Part V, Subpart ii, Chapter 1, Section A, Topic 1, Block a. 

In addition, in another Subpart of the M21-1MR, it is reiterated that the SSA and the States jointly administer the SSI program.  Eligibility criteria for SSI are different from those that apply to Title II Social Security.  SSI assures a minimum monthly income to needy people with limited income and resources who are 65 or older, blind, or determined disabled.  Under 38 C.F.R. § 3.3(a)(3)(vi), a Veteran meets the age or disability criterion for Improved Pension eligibility if the Veteran has attained age 65 or has been determined disabled by the SSA.  The M21-MR concludes that if the Veteran is shown to be in receipt of SSI benefits, VA should presume the Veteran meets the age or disability criterion for Improved Pension eligibility.  See M21-1MR, Part V, Subpart iii, Chapter 1, Section B, Topic 9, Block k (February 13, 2007). 

Thus, the issue here in determining whether an award of VA pension benefits is proper is whether the Veteran was awarded SSI on the basis of a disability finding by the Commissioner of Social Security.  See 38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  There is no evidence the Veteran is blind, and the Veteran is not yet 65 or older; so logically and presumably he was awarded SSI based on a disability or disabilities, combined with his low income status.  While there have been some allegations that the Veteran's seizure disorder was impacted by alcohol use or drug use by medical professionals, which issue was also raised by the RO in its adjudications, the Board cannot find solid evidence that such disability was the result of the Veteran's own willful misconduct.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3), 3.342(a).  Therefore, the benefit of the doubt is resolved in the Veteran's favor.  

Accordingly, pursuant to law and regulation, the Veteran is considered to be permanently and totally disabled for purposes of nonservice-connected disability pension by way of his SSI benefits.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  Therefore, subject to the law and regulations governing the actual payment of pension benefits, the Board finds that the evidence supports a permanent and total disability rating for nonservice-connected disability pension purposes.  38 U.S.C.A. § 5107(b).  The claim is granted. 


ORDER

A permanent and total disability rating for nonservice-connected pension purposes is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


